*324Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
West Virginia CWP Fund seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits to former miner Bernard Cline, pursuant to BO U.S.C. §§ 901-945 (2012).* Our review of the record discloses that the AL J’s decision is based upon substantial evidence and that the' Board’s decision is without reversible error. Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.


 This case was in abeyance pending the decision in Hobet Mining LLC v. Epling, 783 F.3d 498 (4th Cir.2015), which was argued in seri-atim with W. Va. CWP Fund v. Bender, 782 F.3d 129 (4th Cir.2015).